Case: 14-60417      Document: 00513058522         Page: 1    Date Filed: 05/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-60417
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            May 28, 2015
                                                                             Lyle W. Cayce
ASIF RAHIM MAKNOJIYA,                                                             Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 944 497


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Asif Rahim Maknojiya, a native and citizen of India, entered this country
without authorization and was ordered removed. Maknojiya petitions this
court for review of an order of the Board of Immigration Appeals (BIA)
upholding the Immigration Judge’s (IJ’s) determination that he was not
entitled to asylum, withholding of removal, or protection under the Convention
Against Torture (CAT) because he was not credible.                  He argues that he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60417     Document: 00513058522     Page: 2   Date Filed: 05/28/2015


                                  No. 14-60417

explained many of the apparent discrepancies that were in his testimony and
that existed between his testimony and the written items. He also complains
that he was not given an opportunity to explain other items and that the IJ
failed to consider alternative explanations for the allegedly implausible events.
Finally, he insists that his testimony and his submitted documentation were
sufficient to support his request for relief.
      Because the BIA adopted and affirmed the IJ’s decision, we review the
decisions of both the BIA and the IJ. Wang v. Holder, 569 F.3d 531, 536 (5th
Cir. 2009). We review the factual determination that an alien is not eligible
for asylum, withholding of removal, or CAT relief under the substantial
evidence standard. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
Under this standard, we may not reverse an immigration court’s factual
findings unless “the evidence was so compelling that no reasonable factfinder
could conclude against it.” Wang, 569 F.3d at 537.
      An adverse credibility determination may be supported by “any
inconsistency or omission,” provided that “the totality of the circumstances
establishes that an asylum applicant is not credible.” Wang, 569 F.3d at 538
(internal quotation marks and citation omitted). Our review of the record as a
whole shows that the evidence does not compel a conclusion contrary to that
reached by the IJ and BIA on the issue whether Maknojiya was credible. See
Wang, 569 F.3d at 537-38. Likewise, he has not shown that the remainder of
the record compels a conclusion that he has established that he is eligible for
asylum, withholding of removal, or relief under the CAT. See Chen, 470 F.3d
at 1134. Consequently, his petition for review is DENIED.




                                         2